Citation Nr: 1605839	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for thoracolumbar spine degenerative disc disease and arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 through July 1991, August 1996 through May 1997, and March 2003 through August 2005.  He reports also that he has had periods of Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which among other issues, denied service connection for thoracolumbar spine degenerative disc disease, hypertension, and erectile dysfunction.  The Veteran perfected a timely appeal of those denials.

The Veteran's testimony was received during a November 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

Service connection for erectile dysfunction was granted to the Veteran in a March 2013 rating decision, effective December 15, 2008 with a non-compensable initial disability rating.  Service connection for hypertension was granted in a September 2014 rating decision, effective March 10, 2008, with a 10 percent initial disability rating.  The Veteran has not asserted any ongoing disagreement as to the effective dates or initial disability ratings assigned for those disabilities.  Accordingly, no issues concerning the Veteran's service-connected erectile dysfunction and hypertension remain before the Board on appeal.  The Board maintains jurisdiction over the issue of the Veteran's entitlement to service connection for thoracolumbar spine degenerative disc disease.


FINDING OF FACT

The Veteran has multi-level lumbar spine degenerative changes consistent with arthritis that manifested to a compensable degree within one year of separation from service, and disc disease with resulting arthropathy and stenosis that was as likely as not sustained during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar spine degenerative disc disease and arthritis are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, such action would result only in delay.

II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Also, service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The evidence in this case shows that the Veteran was treated on multiple occasions during his active duty service for reported back complaints.  A June 1991 Report of Medical History reflects that the Veteran was reporting muscle spasms that were ongoing since a March 1991 motor vehicle accident.  Reports from subsequent physical examinations conducted during the Veteran's period of active duty service apparently revealed no evidence of any spine-related abnormalities.  Still, records from post-service treatment received by the Veteran at Madigan Army Medical Center from March 2006 through 2007, within one year from the Veteran's later period of active duty service, show that the Veteran was treated for low back pain and muscle tightness.  Those symptoms were confirmed radiologically in May 2006 x-rays and an October 2006 MRI as being multilevel lumbar spine degenerative changes, mild narrowing of the L4-5 disc space, and sclerosis of the facet joints.  The records from the foregoing treatment support the conclusion that the Veteran's had degenerative changes consistent with arthritis manifest within a year from his separation from service in August 2005, and hence, a chronic disease within the meaning of 38 C.F.R. §§ 3.307 and 3.309(a).  

The Board is aware that 38 C.F.R. §§ 3.307 and 3.309(a) require that the chronic disease be manifest to a compensable degree within one year of separation from active duty.  In that regard, the 2006 records from Madigan Army Medical Center indicate clearly that pain was an ongoing symptom associated with the Veteran's lumbar spine degeneration.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the United States Court of Appeals for Veterans Claims (Court) held that provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  In that context, the Court also held that, when read together, the rating criteria for arthritis (DC 5003) and 38 C.F.R. § 4.59 reflect that painful motion of a major joint (such as the spine) caused by degenerative arthritis is deemed limited motion, even though no actual limitation of motion is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In view of those holdings, the pain symptoms recorded in the 2006 treatment records would appear to represent a compensable degree of disability in the Veteran's spine.

In addition, given the close proximity between the Veteran's separation from service and the finding of narrowing of the L4-5 disc space on the May 2006 x-rays, and in light of the Veteran's statements as to his symptomatology, the Board finds that it is at least as likely as not that such degenerative disc disease was present during his final period of active service from 2003 to 2005.

In summary, the evidence shows that the Veteran's thoracolumbar spine degenerative changes and disc disease have been chronic since his final period of active duty service.  Accordingly, the Veteran is entitled to service connection for thoracolumbar spine arthritis and degenerative disc disease.  This appeal is granted.


ORDER

Service connection for thoracolumbar spine arthritis and degenerative disc disease is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


